UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-1657


In re: CHRISTOPHER WILLS, a/k/a Christopher Willis,

                    Petitioner.



 On Petition for Writ of Mandamus. (3:18-cr-00135-JAG-RCY-3; 3:19-cv-00823-JAG)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher Wills, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Wills petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2255 motion. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court recently took significant action on Wills’ motion. Accordingly, we

deny the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                             2